         Case 1:17-cv-02122-TSC Document 163 Filed 06/02/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                       )
 J.D., on behalf of herself and others similarly       )
 situated, et al.,                                     )
                                                       )
                        Plaintiffs,                    )
                                                       )   No. 17-cv-02122-TSC
  v.                                                   )
                                                       )
 ALEX M. AZAR, et al.,                                 )
                                                       )
                        Defendants.                    )
                                                       )

                  JOINT STIPULATION FOR STAY OF PROCEEDINGS

       The parties met and conferred again on Thursday, May 28, 2020, and are still working on

a way to proceed without motions practice. The parties will provide the Court with a status update

within 21 days, no later than Wednesday, June 24, 2020, and request that the Court stay these

proceedings during that period. Defendants agree to continue to abide by the portion of the August

12, 2019 Joint Stipulation stating that Defendants (along with their respective successors in office,

officers, agents, servants, employees, attorneys, and anyone acting in concert with them) will

continue to act in accordance with paragraph 2 of this Court’s April 16, 2018 Amended Class

Certification and Preliminary Injunction Order, ECF No. 136, and will not enforce or implement

the current or any revised parental or sponsor notification policy until 45 days after briefing is

completed.

       A proposed order is attached.




                                                   1
        Case 1:17-cv-02122-TSC Document 163 Filed 06/02/20 Page 2 of 4




June 2, 2020                        Respectfully submitted,

                                    /s/ W. Daniel Shieh
                                    W. Daniel Shieh
                                    Christina P. Greer
                                    Senior Litigation Counsel
                                    Office of Immigration Litigation
                                    Civil Division, U.S. Department of Justice
                                    P.O. Box 878, Ben Franklin Station
                                    Washington, D.C. 20044
                                    Phone: (202) 598-8770
                                    Fax: (202) 616-4975
                                    Christina.P.Greer@usdoj.gov
                                    Daniel.Shieh@usdoj.gov

                                    Attorneys for Defendants


                                    /s/ Brigitte Amiri
                                    Brigitte Amiri*
                                    Meagan Burrows
                                    Jennifer Dalven
                                    Lindsey Kaley
                                    American Civil Liberties Union Foundation
                                    125 Broad Street, 18th Floor
                                    New York, NY 10004
                                    Tel. (212) 549-2633
                                    Fax (212) 549-2652
                                    bamiri@aclu.org
                                    mburrows@aclu.org
                                    jdalven@aclu.org
                                    lkaley@aclu.org

                                    Arthur B. Spitzer (D.C. Bar No. 235960)
                                    Scott Michelman (D.C. Bar No. 1006945)
                                    American Civil Liberties Union Foundation
                                    of the District of Columbia
                                    915 15th Street NW, Second Floor
                                    Washington, D.C. 20005
                                    Tel. 202-457-0800
                                    Fax 202-457-0805
                                    aspitzer@acludc.org
                                    smichelman@acludc.org

                                    Daniel Mach (D.C. Bar No. 461652)
                                    American Civil Liberties Union Foundation


                                       2
Case 1:17-cv-02122-TSC Document 163 Filed 06/02/20 Page 3 of 4




                            915 15th Street NW
                            Washington, DC 20005
                            Tel. (202) 675-2330
                            dmach@aclu.org

                            Elizabeth Gill
                            American Civil Liberties Union Foundation of
                            Northern California, Inc.
                            39 Drumm Street
                            San Francisco, CA 94111
                            Tel. (415) 621-2493
                            Fax (415) 255-8437
                            egill@aclunc.org

                            Melissa Goodman
                            American Civil Liberties Union Foundation of
                            Southern California
                            1313 West 8th Street
                            Los Angeles, California 90017
                            Tel. (213) 977-9500
                            Fax (213) 977-5299
                            mgoodman@aclusocal.org


                            *Admitted pro hac vice

                            Attorneys for Plaintiffs




                               3
        Case 1:17-cv-02122-TSC Document 163 Filed 06/02/20 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on June 2, 2020, I electronically filed the foregoing document with the

Clerk of the Court for the United States District Court for the District of Columbia by using the

CM/ECF system.      Counsel in the case are registered CM/ECF users and service will be

accomplished by the CM/ECF system.


                                      By:    /s/ W. Daniel Shieh
                                             W. DANIEL SHIEH
                                             Senior Litigation Counsel
                                             United States Department of Justice
                                             Civil Division
